Opinion op the Court by
Chief Justice Miller
Affirming.
At an election held in Carter county, on April 17th, 1915, upon a proposition to issue county bonds of the par value of $150,000.00, for-the purpose of building public roads and bridges, there were 1,631 votes for the proposition, and 1,284 votes against it.
All the preliminary proceedings, including the canvass of the vote and the certification of the result by the county election commissioners, were regular.
On March 9th, 1916, this suit was filed by George W. Armstrong against the Fiscal Court of Carter county and the members thereof, seeking to enjoin the fiscal court from issuing the bonds pursuant to the election. Appellant’s contention is, that since the proposition did not receive the assent of two-thirds of the voters who participated in the' election, the fiscal court was without authority, under section 157a of the constitution, to issue the bonds in question. The court dismissed Armstrong’s petition, and he appeals.
This court has, however, this day decided this precise question contrary to the contention of the appellant Armstrong, in the case of Gatton v. Fiscal Court of Daviess County, 169 Ky. 425.
Under the showing made by this record, the fiscal court of Carter county was fully authorized to issue the bonds in question.
Judgment affirmed.